Citation Nr: 0800126	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-24 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from September 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2004, 
a statement of the case was issued in June 2005, and a 
substantive appeal was received in July 2005.

The veteran was scheduled to testify at a hearing before the 
Board in September 2007.  The veteran failed to report for 
this hearing.  However, as discussed below, the Board 
believes that a new opportunity to testify at a Board hearing 
is warranted in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a VA Form 9 which was received at the RO in July 2005, the 
appellant requested a Board hearing to be conducted at the 
RO.  The claims file reflects that the veteran was scheduled 
to appear at such a hearing on September 17, 2007, but did 
not report for the hearing.  

The claims folder also contains paperwork showing the 
appointment of a private attorney as the veteran's 
representative in this matter, signed on August 28, 2007.  In 
November 2007, the Board received correspondence from the 
veteran's new representative indicating that a prior request 
for a copy of the claims folder and a prior request to 
reschedule the veteran's September 2007 hearing had been 
ignored.  This correspondence included a copy of a VA Form 
21-4138 signed by the veteran and dated August 27, 2007.  In 
the VA Form 21-4138, the veteran notified the RO of the 
change in representation and also included what the veteran 
described as an "emergency records request" for a copy of 
the veteran's claims folder in advance of the September 2007 
hearing.  

Although the claims file does not appear to include any 
motion to reschedule the hearing, it is clear from the 
November 2007 communication from the new representative that 
a Board hearing is still desired.  In view of the sequence of 
events which shows a change of representative shortly before 
the scheduled hearing with a request for records so that new 
representative could prepare, the Board believes that a 
rescheduling of the Board hearing is appropriate. 

Accordingly, the case is REMANDED for the following actions:

The RO should schedule the veteran for a 
Board hearing at the RO, or a Board 
videoconference hearing if the veteran so 
elects, in connection with his appeal.  
After the hearing is conducted, or in the 
event the veteran withdraws his hearing 
request or fails to report for a scheduled 
hearing, the case should be returned to 
the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



